—In an action, inter alia, to recover damages for defamation and nuisance, the plaintiff appeals, and the nonparty, Lieberman & LeBovit & Brofman, purportedly appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), dated December 9, 1999, which denied the motion of the nonparty, Lieberman & LeBovit & Brofman, for leave to withdraw as counsel for the plaintiff.
Ordered that the appeal by the plaintiff is dismissed, without costs or disbursements, as the plaintiff is not aggrieved by the order (see, CPLR 5511); and it is further,
Ordered that the appeal is dismissed insofar as it purports to be prosecuted on behalf of the nonparty, Lieberman & LeBovit & Brofman, without costs or disbursements, as no notice of appeal was filed on its behalf.
Since the nonparty law firm never filed a notice of appeal on its own behalf and only filed one on behalf of the nonaggrieved plaintiff, any attempt by the nonparty to prosecute the appeal on its own behalf is a nullity (see, Scopelliti v Town of New Castle, 92 NY2d 944). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.